The plaintiff asked for recovery upon a negotiable note bearing the signature of defendant and others, and apparently under seal. The defendant pleaded suretyship and also denied that he had adopted as his own the seal appearing after his signature, and pleaded the three-year statute of limitations. Upon the evidence adduced, and after appropriate instructions by the court, the jury answered the issues favorably to defendant's contentions and judgment was rendered accordingly. Plaintiff appealed.
The trial was in all respects well within the standards of correct procedure. We hesitate to burden the Reports with a formal opinion, especially since over-writing the subject could only result in needless repetition, and variant expressions might lead to confusion. This case is controlled by Flippen v. Lindsey, 221 N.C. 30, 18 S.E.2d 824, and authorities there cited. We find
No error. *Page 859